Title: From Thomas Jefferson to David Geddes, 3 February 1781
From: Jefferson, Thomas
To: Geddes, David



Sir
Richmond Febr. 3d. 1781

Our prisoners in N. York being at present much distressed for a sum of money amounting to 14,492 hard dollars, it would make me very happy should you have present occasion to sell draughts to that amount for paper money at the rate of exchange current at that time with you. Your draughts on me expressing the rate of exchange and accompanied with a certificate from the American  Officer commanding at the post that such is the rate current at that market shall be honoured on sight to that amount. Any preference which you may give us in the purchase of your bills on equal terms, and any anticipation of the ordinary periods of your draughts will be considered as an evidence of that accomating [accommodating] disposition, so worthy of being cultivated as it tends to make all parties happier, and as entitling the corps of which you are generally, or yourself personally to a reciprocation of kind office. Your answer informing me whether anything can be done in this business will oblige Sir, Yr. mst. Obt. & Mst. hble. St.,

T.J.

